Citation Nr: 0812066	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-10 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1939 to 
July 1961.  He died in July 2004, and is survived by the 
appellant, his spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied her claim for accrued benefits and 
claim for Dependency and Indemnity Compensation (DIC) for the 
veteran's cause of death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of any of the claims on appeal, 
the Board finds that additional development is required.

A review of the claims folder fails to reveal a Veterans 
Claims Assistance Act of 2000 (VCAA) notice letter that 
provides adequate notice as contemplated by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.59.  Specifically, the October 2004 
letter provides inadequate notice for the cause of death 
claim.

The United States Court of Appeals for Veterans Claims 
(Court) recently held in Hupp v. Nicholson, 21 Vet. App. 342 
(2007), decided well after the RO had the opportunity to 
review this case, that when adjudicating a claim for DIC, VA 
must perform a different analysis depending upon whether a 
veteran was service connected for a disability during his 
lifetime, and concluded generally, that 38 U.S.C.A. § 5103(a) 
notice for a DIC case must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death, (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.

In light of Hupp, the Board can not proceed with this case.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the appellant and her service 
representative VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes an explanation as 
to the information or evidence needed to 
establish a claim for service connection 
for the cause of the veteran's death as 
required in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  

Such notice should be tailored to the 
specific information provided in the 
appellant's October 2004 claim for 
benefits (but this is not required).  The 
appellant should also be notified of 
effective date provisions for her claim 
for service connection for the cause of 
the veteran's death.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Upon completion of this development, 
the RO should readjudicate all issues on 
appeal, considering any new evidence 
secured since the June 2005 supplemental 
statement of the case (SSOC).  If the 
disposition remains unfavorable, the RO 
should furnish the appellant and her 
representative with another SSOC and 
afford her an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



